United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10425
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WESLEY JAMES WILSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:92-CR-141-Y-6
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Wesley James Wilson, federal prisoner # 23795-077, appeals

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

for resentencing in view of United States v. Booker, 125 S. Ct.

738 (2005), and his motion for reconsideration.   He argues that

the district court abused its discretion because he was entitled

to resentencing under Amendment 505 to the United States

Sentencing Guidelines and under Booker.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10425
                                 -2-

     “Section 3582(c)(2) [of Title 18] permits a district court

to reduce a term of imprisonment when it is based upon a

sentencing range that has subsequently been lowered by an

amendment to the Guidelines, if such a reduction is consistent

with the policy statements issued by the Sentencing Commission.”

United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.

1997).    Wilson’s Booker argument is not cognizable in the context

of an 18 U.S.C. § 3582(c)(2) motion because it is not based on a

retroactive amendment to the Guidelines.      See United States v.

Shaw, 30 F.3d 26, 29 (5th Cir. 1994).      The district court also

correctly noted that Wilson had previously filed a motion for

resentencing under Amendment 505, which the district court had

denied.   Wilson has not shown that the district court abused its

discretion in denying his 18 U.S.C. § 3582(c)(2) motion and his

motion for reconsideration.    Gonzalez-Balderas, 105 F.3d at 982.

     AFFIRMED.